       Case 1:18-cv-00681-RJL Document 212-1 Filed 06/11/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



AARON RICH
                             Plaintiff,

      v.                                                   Civil Action No. 1:18-cv-00681-RJL

                                                                   Hon. Richard J. Leon
EDWARD BUTOWSKY,
MATTHEW COUCH, and
AMERICA FIRST MEDIA,

                             Defendants.




       [PROPOSED JOINT] SCHEDULING ORDER FOR EXPERT DISCOVERY

           IT IS HEREBY ORDERED that the following Scheduling Order is entered, subject to

 the rights of the parties to seek modification of the schedule:

       Expert Designations                                   July 9, 2020

       Opening Expert Reports                                September 4, 2020

       Rebuttal Expert Reports                               October 2, 2020

       Close of Expert Discovery                             November 13, 2020




 SO ORDERED.


       Dated:____________             ____________________________________
                                      THE HONORABLE RICHARD J. LEON
                                      UNITED STATES DISTRICT JUDGE



                                                 1
